UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): August 14, 2015 SAN LOTUS HOLDING INC. ( Exact name of registrant as specified in its charter) California 333-176694 45-2960145 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 9, SUITE 202 ROSEMEAD, CA91770 (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: 626-800-6861 ( phone) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 1.01Entry Into A Material Definitive Agreement. On August 14, 2015, we entered into a stock purchase agreement (the "Stock Purchase Agreement") to purchase XO EXPERIENCE INC. ("XO") from its sole shareholder, ChenTseng, Chih-Ying (the "XO Seller") to acquire 100 percent of the outstanding share of common stock in XO in exchange for US$1 (the "Purchase Price"). The table below details the proportion of ownership the XO Seller had in XO. XO Sellers XO Shares Percentage Chen, Tzeng Chih Ying 100,000 100% The following table lists each of our officers and directors and details their relationship to XO. Name of natural person affiliate San Lotus Holding Inc. XO EXPERIENCE INC. Chen, Li-Hsing President/Director CEO ChenTseng, Chih-Ying CEO CFO/Secretary/Director Lin, Mu Chen CFO - Yu, Chien-Yang Vice President /Director - Chen, Kuan-Yu Secretary /Director - Kwong, Edwin Director - Chen, Chuan-Chung Director - Chang, Fong-Bing Director - Lai, Chia Ling Director - A description of the specific terms and conditions of the agreements related to this transaction are set forth in the Stock Purchase Agreement, attached hereto as Exhibit 10.1. Item 2.01Completion of Acquisition or Disposition of Assets. The information provided in Item 1.01 of this Current Report on Form 8-K related to the aforementioned acquisition is incorporated by reference into this Item 2.01. As a result of the Stock Purchase Agreement, on August 14, 2015, we entered into and closed on the Stock Purchase Agreement with XO Seller for the acquisition of XO. Through entry into the Stock Purchase Agreement, we acquired all of the issued and outstanding common stock of XO from the XO Seller in exchange for US$1. Item 9.01Financial Statements and Exhibits. (d) Exhibits The following exhibits are being filed herewith: Exhibit No. and Description Stock Purchase Agreement, dated as of August 14, 2015, between San Lotus Holding Inc. and the Sellers named therein. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SAN LOTUS HOLDING INC. Dated: August 14, 2015 By: /s/Chen, Li-Hsing Chen, Li-Hsing President and Chairman of the Board EXHIBIT INDEX Exhibit No. and Description 10.1 Stock Purchase Agreement, dated as of August 14, 2015, between San Lotus Holding Inc. and the Sellers named therein.
